conclude that the district court did not abuse its discretion by declining to
                do so here, see Houk v. State, 103 Nev. 659, 664, 747 P.2d 1376, 1379
                (1987). Gendron's sentence of 24 to 60 months in prison is within the
                statutory limits, see NRS 205.222(2), and she does not allege that the
                district court relied solely on "impalpable and highly suspect evidence,"
                Denson v. State, 112 Nev. 489, 492, 915 P.2d 284, 286 (1996).
                                              Having considered Gendron's contentions and concluded that
                they are without merit, we
                                              ORDER the judgment of conviction AFFIRMED.



                                                                   Gibbons




                                                                   Saitta


                cc: Hon. Scott N. Freeman, District Judge
                     Washoe County Alternate Public Defender
                     Attorney General/Carson City
                     Washoe County District Attorney
                     Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA

                                                                     2
(0) 1947A

                   ONaiff   111-jr, '1,71='